Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 15, 2014

                                          No. 04-14-00038-CV

              IN RE HALLMARK COUNTY MUTUAL INSURANCE COMPANY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On January 15, 2014, relator Hallmark County Mutual Insurance Company filed a
petition for writ of mandamus and an emergency motion for temporary relief. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and the emergency motion for
temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on January 15, 2014.


                                                           _____________________________
                                                           Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15Th day of January, 2014.



                                                           ______________________________
                                                           Keith E. Hottle
                                                           Clerk of Court


1
  This proceeding arises out of Cause No. 12-11-27955-MCVAHA, styled Amado Abascal, III and Rodolfo Flores
Galvan and G&M Logistics Corp. pending in the 365th Judicial District Court, Maverick County, Texas, and Cause
No. 13-06-28584-MCV, styled Hallmark County Mutual Insurance Company v. G&M Logistics Corporation
pending in the 293rd Judicial District Court, Maverick County, Texas. The Honorable David Berchelmann, Jr.
signed the order consolidating the two causes which is the subject of this original proceeding.